UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUALREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto OR oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Not applicable Commission file number 001-35298 OCEAN RIG UDW INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Republic of the Marshall Islands (Jurisdiction of incorporation or organization) 10 Skopa Street, Tribune House 2nd Floor, Office 202, CY 1075 Nicosia, Cyprus (Address of principal executive offices) Mr. Savvas D. Georghiades, Telephone: +357 22767517, Fax: +357 22761542 10 Skopa Street, Tribune House 2nd Floor, Office 202, CY 1075 Nicosia, Cyprus (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of class Name of exchange on which registered Common stock, $0.01 par value The NASDAQ Stock Market LLC Preferred stock purchase rights The NASDAQ Stock Market LLC Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2012, there were 131,725,128 shares of the registrant's common stock, $0.01 par value, outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.x Yes¨ No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.¨ Yesx No Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerxNon-accelerated filer¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: US GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.¨ Item 17¨Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS 1 PART I 3 Item 1. Identity of Directors, Senior Management and Advisers 3 Item 2. Offer Statistics and Expected Timetable 3 Item 3. Key Information 3 Item 4. Information on the Company 30 Item 4A. Unresolved Staff Comments 41 Item 5. Operating and Financial Review and Prospects 41 Item 6. Directors, Senior Management and Employees 65 Item 7. Major Shareholders and Related Party Transactions 71 Item 8. Financial Information 75 Item 9. The Offer and Listing 76 Item 10. Additional Information 78 Item 11. Quantitative and Qualitative Disclosures about Market Risk 82 Item 12. Description of Securities Other than Equity Securities 84 PART II 85 Item 13. Defaults, Dividend Arrearages and Delinquencies 85 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 85 Item 15. Controls and Procedures 85 Item 16A. Audit Committee Financial Expert 86 Item 16B. Code of Ethics 86 Item 16C. Principal Accountant Fees and Services 86 Item 16D Exemptions from the Listing Standards for Audit Committees 87 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 87 Item 16F Change in Registrant's Certifying Accountant 87 Item 16G. Corporate Governance 87 Item 16H. Mine Safety Disclosure 87 PART III 88 Item 17. Financial Statements 88 Item 18. Financial Statements 88 Item 19. Exhibits 88 FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with such safe harbor legislation. This annual report and any other written or oral statements made by us or on our behalf may include forward-looking statements which reflect our current views and assumptions with respect to future events and financial performance and are subject to risks and uncertainties. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical or present facts or conditions. The words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish the expectations, beliefs or projections described in the forward-looking statements contained in this annual report. In addition to these important factors and matters discussed elsewhere in this annual report, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include factors related to: · the offshore drilling market, including supply and demand, utilization rates, dayrates, customer drilling programs, commodity prices, effects of new rigs and drillships on the market and effects of declines in commodity prices and downturn in global economy on market outlook for our various geographical operating sectors and classes of rigs and drillships; · hazards inherent in the offshore drilling industry and marine operations causing personal injury or loss of life, severe damage to or destruction of property and equipment, pollution or environmental damage, claims by third parties or customers and suspension of operations; · customer contracts, including contract backlog, contract commencements, contract terminations, contract option exercises, contract revenues, contract awards and rig and drillship mobilizations, performance provisions, newbuildings, upgrades, shipyard and other capital projects, including completion, delivery and commencement of operations dates, expected downtime and lost revenue; · political and other uncertainties, including political unrest, risks of terrorist acts, war and civil disturbances, piracy, significant governmental influence over many aspects of local economies, seizure, nationalization or expropriation of property or equipment; · repudiation, nullification, termination, modification or renegotiation of contracts; · limitations on insurance coverage, such as war risk coverage, in certain areas; · foreign and U.S. monetary policy and foreign currency fluctuations and devaluations; · the inability to repatriate income or capital; · complications associated with repairing and replacing equipment in remote locations; · import-export quotas, wage and price controls imposition of trade barriers; · regulatory or financial requirements to comply with foreign bureaucratic actions, including potential limitations on drilling activity; · changing taxation policies and other forms of government regulation and economic conditions that are beyond our control; · the level of expected capital expenditures and the timing and cost of completion of capital projects; · our ability to successfully employ both our existing and newbuilding drilling units, procure or have access to financing, ability to comply with loan covenants, liquidity and adequacy of cash flow for our obligations; · continued borrowing availability under our debt agreements and compliance with the covenants contained therein; · our substantial leverage, including our ability to generate sufficient cash flow to service our existing debt and the incurrence of substantial indebtedness in the future; · factors affecting our results of operations and cash flow from operations, including revenues and expenses, uses of excess cash, including debt retirement, dividends, timing and proceeds of asset sales, tax matters, changes in tax laws, treaties and regulations, tax assessments and liabilities for tax issues, legal and regulatory matters, including results and effects of legal proceedings, customs and environmental matters, insurance matters, debt levels, including impacts of the financial and credit crisis; · the effects of accounting changes and adoption of accounting policies; · recruitment and retention of personnel; and · other important factors described in "Item 3. Key Information—D. Risk factors." We caution readers of this annual report not to place undue reliance on these forward-looking statements. All forward-looking statements made in this annual report are qualified by these cautionary statements. These forward-looking statements are made only as of the date of this annual report, and we expressly disclaim any obligation to update or revise any forward-looking statements to reflect changes in assumptions, the occurrence of unanticipated events, changes in future operating results over time or otherwise. Please note in this annual report, "we," "us," "our," "Ocean Rig UDW" and "the Company," all refer to Ocean Rig UDW Inc. and its subsidiaries, unless the context otherwise requires. 2 PART I Item 1.Identity of Directors, Senior Management and Advisers Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information A. Selected Historical Consolidated Financial Data The following table sets forth our selected historical consolidated financial and other data, at the dates and for the periods indicated. We were incorporated on December 10, 2007 under the name Primelead Shareholders Inc Primelead Shareholders Inc. was formed for the purposes of acquiring the shares of our predecessor, Ocean Rig ASA, which was incorporated in September 1996 under the laws of Norway. We acquired control of Ocean Rig ASA on May 14, 2008. The selected historical consolidated financial data as of December 31, 2012 and 2011 and for the years ended December 31, 2012, 2011 and 2010 is derived from the audited financial statements and related notes of Ocean Rig UDW Inc. and its subsidiaries ("successor") appearing elsewhere in this annual report. The selected historical consolidated financial data as of December 31, 2009 and 2008 and for the year ended December 31, 2008 are derived from the successor audited financial statements and related notes not included in this annual report. The selected historical consolidated financial and other data of Ocean Rig ASA and its subsidiaries ("predecessor") as of and for the period from January 1 to May 14, 2008 is derived from the audited financial statements of Ocean Rig ASA not included in this annual report. We refer you to the notes to the consolidated financial statements for a discussion of the basis on which the consolidated financial statements are presented. The selected historical consolidated financial and other data should be read in conjunction with "Item 5. Operating and Financial Review and Prospects" and the audited consolidated financial statements, the related notes thereto and other financial information appearing elsewhere in this annual report. Ocean Rig ASA (predecessor) Ocean Rig UDW Inc. (successor) (U.S. Dollars in As of May 14, Year Ended December 31, thousands) Income statement data: Total revenues Drilling rigs and drillships operating expenses Goodwill impairment - Loss on disposals - - - Depreciation and amortization Legal settlements and other, net - General and administrative expenses Total operating expenses Operating income/(loss) ) Interest and finance costs ) Interest income Gain/(loss) on interest rate swaps - - ) ) ) Other income/(expense) - ) ) Total finance expenses, net ) Income/(loss) before income taxes ) ) ) Income/(loss) taxes ) Equity in income/(loss) of investee - ) - Net income/(loss) Less: Net income attributable to non controlling interest - ) - Net income/(loss) ) $ ) $ ) Earnings/ (loss) per common share, basic and diluted ) $ ) $ ) Weighted average number of common shares, basic and diluted 3 Ocean Rig ASA (predecessor) Ocean Rig UDW Inc. (successor) (U.S. Dollars in As of May 14, As ofDecember 31, thousands) Balance sheet data: Cash and cash equivalents - Other current assets Total current assets Drilling rigs, drillships, machinery and equipment, net Intangible assets, net - Other non current assets - Advances for rigs and drillships under construction - - Total assets Current liabilities, including current portion of long term debt Total long term debt, excluding current portion Other non current liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ Ocean Rig ASA (predecessor) Ocean Rig UDW Inc. (successor) (U.S. Dollars in January 1, Year Ended December 31, thousands, except 2008 to May for operating data) 14, 2008 Cash flow data: Net cash provided by / (used in): Operating activities $ ) $ Investing activities ) Financing activities ) Other financial data EBITDA (1) ) Cash paid for interest Capital expenditures ) Payments for drillships under construction - - ) Operating data, when on hire Operating units 2 2 2 2 6 6 (1)EBITDA represents net income before interest, taxes, depreciation and amortization. EBITDA is a non-U.S. generally accepted accounting principles, or U.S. GAAP, measure and does not represent and should not be considered as an alternative to net income or cash flow from operations, as determined by GAAP or other GAAP measures, and our calculation of EBITDA may not be comparable to that reported by other companies. EBITDA is included herein because it is a basis upon which we measure our operations and efficiency. 4 Ocean Rig ASA (predecessor) Ocean Rig UDW Inc.(successor) January 1, (U.S. Dollars in 2008 to May Year Ended December 31, thousands) 14, 2008 EBITDA reconciliation Net income / (loss) ) $
